[Cite as State v. Hurt, 2012-Ohio-4268.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 96032



                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                     vs.

                                           WILLIE HURT
                                                      DEFENDANT-APPELLANT




                                      JUDGMENT:
                                  APPLICATION DENIED


                               Cuyahoga County Common Pleas Court
                                      Case No. CR-514257
                                    Application for Reopening
                                       Motion No. 456110

RELEASE DATE: September 14, 2012

                                               -i-
FOR APPELLANT

Willie Hurt
Inmate #563-360
Lorain Correctional Institution
2075 South Avon-Belden Road
Grafton, OH 44044

ATTORNEYS FOR APPELLEE

Willliam D. Mason
Cuyahoga County Prosecutor

By: Diane Smilanick
Assistant County Prosecutor
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, OH 44113
KENNETH A. ROCCO, J.:

       {¶1} In State v. Hurt, Cuyahoga C.P. No. CR-514257, applicant, Willie Hurt, pled

guilty to rape and gross sexual imposition.         The entry memorializing his plea and

imposing a sentence was journalized on March 19, 2009. On November 17, 2010, Hurt

filed an appeal pro se and this court denied his motion for leave to file notice of appeal

out of rule (instanter) and dismissed the appeal in State v. Hurt, 8th Dist. No. 96032,

Entry Nos. 439452 and 439502 (Nov. 22, 2010).

       {¶2} Hurt has filed with the clerk of this court an application for reopening.    He

asserts that he was denied the effective assistance of appellate counsel, despite the fact

that he represented himself in his direct appeal.    We deny the application for reopening.

As required by App.R. 26(B)(6), the reasons for our denial follow.

       {¶3} Initially, we note that App.R. 26(B)(1) provides, in part: “An application for

reopening shall be filed * * * within ninety days from journalization of the appellate

judgment unless the applicant shows good cause for filing at a later time.” App.R.

26(B)(2)(b) requires that an application for reopening include “a showing of good cause

for untimely filing if the application is filed more than ninety days after journalization of

the appellate judgment.”
      {¶4} This court’s decision dismissing Hurt’s appeal was journalized on November

22, 2010. The application was filed on June 18, 2012, clearly in excess of the ninety-day

limit. Hurt does not argue or demonstrate good cause for the untimely filing of his

application for reopening.       Compare State v. Welch, 8th Dist. No. 95577,

2012-Ohio-3351 (denying an application for reopening as untimely when the applicant

failed to argue or establish good cause under App.R. 26(B)(2)(b)).

      {¶5} The Supreme Court has upheld judgments denying applications for reopening

solely on the basis that the application was not timely filed and the applicant failed to

show “good cause for filing at a later time.”     App.R. 26(B)(1). See, e.g., State v.

Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, and State v. LaMar, 102

Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970. Applicant’s failure to demonstrate

good cause is a sufficient basis for denying the application for reopening. See, e.g.,

State v. Almashni, 8th Dist. No. 92237, 2010-Ohio-898, reopening disallowed,

2012-Ohio-349.

      {¶6} Additionally, Hurt represented himself in his direct appeal in Hurt, 8th Dist.

No. 96032.   “A defendant who represents himself or herself on direct appeal, however,

may not maintain an application for reopening. State v. Gaston, Cuyahoga App. No.

92242, 2009-Ohio-3080, reopening disallowed, 2009- Ohio-4715.”       State v. Effinger, 8th

Dist. No. 93450, 2009-Ohio-5242, ¶ 4.

      {¶7} As a consequence, Hurt has not met the standard for reopening.
     {¶8} Accordingly, the application for reopening is denied.




_________________________________
KENNETH A. ROCCO, JUDGE

PATRICIA ANN BLACKMON, A.J., and
KATHLEEN ANN KEOUGH, J., CONCUR